Case held, decision reserved, and matter remitted to Supreme Court for further proceedings, in accordance with the following memorandum: This is an appeal from a judgment of the trial court which sustained plaintiffs’ causes of action to the extent that they sought to compel the removal of a chain-link fence erected by defendants allegedly on plaintiffs’ property, sought a declaration that plaintiffs acquired title by adverse possession to property on which plaintiffs’ pool and garage encroached, and sought to recover damages. The trial court’s written decision outlines the trial proof, but fails to set forth the ultimate facts that it found to support its conclusions (see, CPLR 4213 [b]). Under the circumstances, the proper course is to remit for findings of fact (Mastin v Village of Lima, 77 AD2d 786; Nutone Inc. v Bouley Co., 38 AD2d 670). (Appeal from order of Supreme Court, Jefferson County, Gilbert, J.—adverse possession.) Present— Callahan, J. P., Denman, Green, Balio and Lowery, JJ.